Name: Commission Regulation (EEC) No 1392/80 of 2 June 1980 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 3 . 6 . 80 Official Journal of the European Communities No L 137/7 COMMISSION REGULATION (EEC) No 1392/80 of 2 June 1980 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 ( 2 ), and in particular Article 6 (7) thereof , Whereas , under the last subparagraph of Article 4 (2) of Commission Regulation (EEC) No 685/69 ( 3 ), as last amended by Regulation (EEC) No 1 104/80 (4 ), the intervention agencies are not permitted to buy in butter less than two months old during the two months following the date of a change in the buying-in price ; Whereas Article 2a of Council Regulation (EEC) No 985/68 (5 ), as last amended by Regulation (EEC) No 1 272/79 ( 6 ), provides that henceforward the buying-in price of butter applicable in these circumstances shall be that in force on the day of its manufacture ; whereas the abovementioned provision of Regulation (EEC) No 685/69 can consequently be withdrawn ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The last subparagraph of Article 4 (2) of Regulation (EEC) No 685/69 is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . { 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 90, 15 . 4 . 1969 , p. 12 . H OJ No L 115, 6 . 5 . 1980 , p. 8 . ( 5 ) OJ No L 169 , 18 . 7 . 1968 , p. 1 . ( fe ) OJ No L 161 , 29 . 6 . 1979 , p. 13 .